Citation Nr: 1723481	
Decision Date: 06/22/17    Archive Date: 06/29/17

DOCKET NO.  15-41 454	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for bladder cancer, to include as due to contaminated water exposure at Camp Lejeune, North Carolina.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Peters, Counsel



INTRODUCTION

The Veteran had active duty service from December 1984 to April 1985.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2015 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for bladder cancer.  The Veteran timely appealed that decision.  

A motion to advance this appeal on the Board's docket has been raised by the Board's Acting Vice Chairman based on interpretation of law of general application reflected in recent amendments to VA regulations.  Effective March 14, 2017, 38 C.F.R. §§ 3.307 and 3.309 were amended to add eight diseases to the list of diseases associated with contaminants present in the water supply at U.S. Marine Corps Base Camp Lejeune, North Carolina, from August 1, 1953, to December 31, 1987.  82 Fed. Reg. 4173 (January 13, 2017).  The undersigned is granting the motion and advancing the appeal on the docket based upon the interpretation of law of general application affecting claims for benefits related to exposure to contaminated water at Camp Lejeune.  38 C.F.R. § 20.900(c).


FINDINGS OF FACT

1.  The Veteran had service of at least 30 days at Camp Lejeune during the period from March 6 to April 25, 1985.

2.  Subsequent to service the Veteran was diagnosed with bladder cancer, which manifested to a degree of 10 percent or more at a time after service.



CONCLUSION OF LAW

The criteria for service connection for bladder cancer have been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2016); 82 Fed. Reg. 4173-4185 (January 13, 2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that he developed bladder cancer as a result of his exposure to contaminants in the water supply while stationed at the U.S. Marine Base at Camp Lejeune. 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131  (West 2014); 38 C.F.R. § 3.303(a) (2014).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  In addition, certain diseases may be presumed to have been incurred or aggravated during service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

Effective March 14, 2017, VA amended 38 C.F.R. §§ 3.307 and 3.309 providing a presumption of service connection for certain diseases based on exposure to contaminants present in the water supply at Camp Lejeune.  The amendment defines "contaminants in the water supply" as the volatile organic compounds trichloroethylene (TCE), perchloroethylene (PCE), benzene and vinyl chloride that were in the on-base water-supply systems located at United States Marine Corps Base Camp Lejeune, during the period beginning on August 1, 1953, and ending on December 31, 1987.  In order to qualify for presumptive service connection under these provisions, there must be evidence of: (1) a diagnosis of one of the enumerated diseases under the new provision 38 C.F.R. § 3.309 (f), (i.e., kidney cancer, liver cancer, non-Hodgkin's lymphoma, adult leukemia, multiple myeloma, Parkinson's disease, aplastic anemia and other myelodysplastic syndromes, and bladder cancer), if manifest to a degree of 10 percent or more at any time after service; and (2) service of at least 30 days (consecutive or nonconsecutive) at Camp Lejeune during the period beginning on August 1, 1953, and ending on December 31, 1987.  The rulemaking applies to claims received by or pending before VA on or after March 14, 2017.  See 82 Fed. Reg. 4173-4185 (January 13, 2017); VA M-21-1 Adjudication Manual, Part IV, Subpart ii, Chapter 2, Section C.6.a. (revised March 14, 2017).

The Veteran's service personnel records document that from March 6 to April 25, 1985, the Veteran was assigned the Camp Lejeune, North Carolina; the Board therefore finds that he has more than 30 days of service at that facility.  A review of the Veteran's post-service treatment records, particularly private treatment records from Dr. G.R.W., demonstrate that he underwent a transurethral resection of the bladder for a small low-grade papillary tumor (i.e., bladder cancer) in November 2012.  

Consequently, entitlement to service connection for bladder cancer is warranted.  At a point after separation from service the Veteran was diagnosed with bladder cancer, an enumerated disease identified as presumptively due to contaminated water at Camp Lejeune.  Finally, the Veteran had service of at least 30 days at Camp Lejeune during the enumerated period.  Therefore, service connection for bladder cancer due to exposure to contaminated water at Camp Lejeune is granted.

(CONTINUED ON NEXT PAGE)


ORDER

Service connection for bladder cancer is granted.  



____________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


